Citation Nr: 1420604	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for peripheral neuropathy of the left leg.  

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for a gastrointestinal disorder.  

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive airway disease (COPD) and chronic bronchitis.  

7.  Entitlement to service connection for defective hearing in the right ear.  

8.  Entitlement to service connection for perforated left ear drum.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to August 1974.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from a June 2004 decision by the RO which denied, in part, the benefits sought on appeal.  The Board remanded the issues currently on appeal in September 2011 and March 2013.  A hearing before the undersigned was held at the RO in August 2009.  


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder, peripheral neuropathy of the left leg, a gastrointestinal disorder or sinusitis that had its onset in service, or is otherwise related to service or any incident therein.  

2.  The evidence of record establishes that the Veteran's X-linked ichthyosis (skin disorder) preexisted service and did not increase in severity or otherwise worsen beyond the natural progression of the underlying disease process in service.  

3.  The evidence regarding the etiology of the Veteran's bronchitis and COPD is in relative equipoise, and is resolved in his favor.   

4.  The Veteran's pre-existing hearing loss in the right ear was aggravated in service.  

5.  The Veteran's chronic perforated left ear drum was first manifested in service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disorder due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).  

2.  The Veteran does not have peripheral neuropathy of the left leg due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).  

3.  The medical evidence establishes that the Veteran's X-linked ichthyosis preexisted his military service and did not increase in severity or otherwise worsen beyond the natural progression of the condition in service.  38 U.S.C.A. §§ 1110, 1153, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2013).  

4.  The Veteran does not have a gastrointestinal disorder due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).  

5.  The Veteran does not have sinusitis due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).  

6.  The Veteran's bronchitis and COPD were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

7.  Defective hearing in the right ear was aggravated in service.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

8.  A perforated left ear drum was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February, June and July 2003, March and April 2004, and March 2012.  Although the most recent letter was not sent prior to initial adjudication of his claim, this is not prejudicial to the Veteran, as the claims were readjudicated and a supplemental statement of the case (SSOC) was promulgated, most recently in October 2013.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all available VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's Virtual VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing before the undersigned at the RO in August 2009.  

Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As noted above, the Veteran testified a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, the undersigned identified the issues on appeal, asked specific questions directed at identifying any pertinent evidence not currently associated with the claims, and subsequently remanded the appeal to attempt to obtain any outstanding evidence and to obtain medical examinations/opinions necessary to substantiate the claims.  Thus, if error found, the Veteran was not prejudiced.  See Bryant, 23 Vet. App. at 498-99 ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

The issues on appeal were also remanded in September 2009 and March 2013 for additional development of the record.  The remand directives included undertaking appropriate development to obtain any outstanding clinical records from a USAF hospital in Greece, and to undertake appropriate VA examinations to determine the nature and etiology of the disabilities at issue on appeal.  Additional VA treatment records were associated with the claims file (and Virtual VA), and the Veteran was examined by VA in May, July and August 2013.  The Board finds that the VA examinations were comprehensive and adequate upon which to base a decision on the merits of the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, elicited a medical history and provided the clinical information necessary to adjudicate the issues addressed in this decision.  In light of the foregoing, the Board finds that AMC substantially complied with the March 2013 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  
Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislations.  38 C.F.R. § 3.303(c).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Veteran contends, in essence, that all of his health problems were either manifested in or are otherwise related to his military service.  The Veteran asserted that his psychiatric problems began in basic training due to being hated by his company commander and picked on by other trainees, and that his symptoms continued to worsen during service.  The Veteran reported that he had neuritis in his left leg and a skin disorder prior to service, and believes that both disabilities were aggravated during service - the left leg from being beaten while on shore leave in Greece, and the skin disorder from exposure to various chemicals and pollutants while working aboard his ship.  The Veteran asserted that he suffered a fractured nose and perforated left ear drum when he was assaulted while on shore leave in Greece, and believes that his sinusitis, right ear hearing loss, and current gastrointestinal and respiratory problems were caused by the personal assault.  

Regarding the Veteran's hearing testimony, while he is competent to describe his experiences and symptoms, the etiology of his current disabilities may not be diagnosed via lay observations alone and he is not shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Historically, the STRs showed that at the time of his service enlistment examination in November 1973, the Veteran reported a history of neuritis and skin disease.  On examination, the examiner noted intermittent dermatitis - NS (not significant).  Audiological findings showed a 25 decibel loss at 2000 hertz in the right ear.  The examiner recommended additional psychiatric evaluation to evaluate the Veteran's reported history of alcohol related legal problems, including a DWI and charges of public intoxication three times in the past six to seven months.  On psychiatric evaluation in November 1973, the Veteran reported that all of his episodes of drinking (alcohol) occurred while he was living with his parents in reaction to their turbulent relationship - father drank, paid little attention to family and fought with his mother, and the break-up with his girlfriend.  The Veteran reported that he believed that once he got away from that environment, he would no longer be emotionally involved and would be able to control his impulse to drink.  The mental status examination was essentially within normal limits and the examiner recommended that the Veteran be accepted for military service.  The diagnosis was no evidence of mental illness.  

The STRs showed that the Veteran entered military service on December 27, 1973, and that he was seen at the recruit dispensary for hypertension on January 4, 1974.  At that time, the Veteran complained of nervousness and didn't think he could make it until next Thursday.  The significance of this notation is not clear as no other findings were reported other than a blood pressure reading, which was 110/60.  The Veteran was seen for cold symptoms, including sinus congestion and stuffy nose in February 1974.  Other than a slightly reddened throat, no pertinent abnormalities were noted.  The assessment was rule out sinusitis, and the Veteran was given Sudafed and afrin.  

The STRs showed that the Veteran was admitted to USAF hospital in Athenai, Greece in May 1974.  The records indicated that the Veteran had been drinking and was beaten up by an unknown group of men, and subsequently brought to the facility by shore patrol.  On admission, the Veteran "reeked" of alcohol and was rousable with repeated verbal questions.  After the alcohol wore off, the Veteran became responsive and complained of pain in his left ear, bridge of his nose and left flank with occasional sharp pains across his chest.  He reported a history of bed-wetting since childhood, frequent nasal congestion and a three month history of a productive cough with yellowish sputum and occasional sharp chest pains after coughing episodes.  The Veteran also reported that he had an attack of "neuritis" on the left side two years earlier and a long history of dry, dark, scaling skin on his arms.  

On examination, there was left tympanic membrane perforation inferiorly and posteriorly, minimum swelling on the bridge of the nose with mild deviation, and a contusion on the left flank area with moderate tenderness.  The Veteran's blood alcohol level was .225 on admission.  The initial impression included alcohol intoxication and traumatic perforation of the left ear.  Subsequent x-ray studies revealed a crack fracture with minimal displacement.  A notation after one week indicated that the Veteran had vomited twice since admission and complained of epigastric discomfort and nausea.  The assessment was rule out ulcers, and the Veteran was given antacids and scheduled for an upper gastrointestinal (UGI) series.  However, a notation a week later indicated that the Veteran declined to undergo a UGI study.  The assessment on a June 1974 note was agitated depression - possible early alcoholism, and the examiner recommended additional psychiatric consultation.  

The STRs showed that the Veteran was transferred to the U.S. Naval hospital in Naples, Italy for psychiatric evaluation in June 1974.  The records indicated that during the course of his hospital stay, it became apparent that the Veteran was drinking to marked excess (about 16 beers per night) and had been doing so for about seven months.  On physical examination, there were basilar post-atelectetic rales with some expiratory wheezes, bilaterally and some upper quadrant tenderness on both sides associated with tenderness of the liver.  Evaluation of the Veteran's enuresis was negative, and routine laboratory studies were normal.  A chest x-ray study, IVP and UGI series were all normal.  Psychiatric services concluded that the Veteran had a severe personality disorder which under stress could decompensate into a more serious mental illness resulting in inadequate judgment and poor impulse control, and that he had been using alcohol for many years as a controlling device.  The impression was severe schizoid personality manifested by alcohol abuse.  The impression when the Veteran was transferred Stateside in July 1974, included personality disorder, alcohol abuse, enuresis - possibly secondary to (1) and (2) (rule out organic cause), congenital Ichthyosis and functional gastrointestinal disease, secondary to (1) and (2) (rule out peptic ulcer disease) and chronic bronchitis.  

A Medical Board report in July 1974, noted that the Veteran had difficulty adjusting to military life and couldn't cope with all the pressure, and that he tried to deal with it by going on unauthorized absence twice and drinking occasionally.  Individual counseling sessions showed no evidence of neurosis or psychosis.  Initially, the Veteran was seclusive and avoided social contacts, but gradually began to discuss his problems with interpersonal relationships.  He was helpful on the ward and got along well with other patients and the staff.  He participated in routine ward activities without supervision and handled liberty privileges appropriately.  The diagnosis was schizoid personality, chronic, severe, manifested by shyness, seclusiveness, daydreaming, oversensitivity, and avoidance of close relationships.  The impairment for military service was severe and unsuitable, and the Veteran was recommended for service discharge.  

Private medical records showed that the Veteran was hospitalized in June 1980, for severe nausea and vertigo of two weeks duration.  The Veteran admitted to being an alcoholic for 10 years, but said that he had not drank in six months.  He also reported episodes of "severe nervousness" and feels like he has to hit something or throw something.  On examination, all systems were normal and a UGI study was negative.  The Veteran was admitted to the same private hospital for acute alcoholic hallucinations in April 1983, and again in May 1983.  A chest x-ray study at that time showed slightly increased lung markings thought to be due to chronic bronchitis.  

The Veteran was admitted to the same facility after taking 18-five milligram Valiums in April 1984.  The Veteran reported that he had been depressed for the past few weeks and had been taking a lot of different medications.  He reported a history of depression and overdose of medications in the past, and a family history of psychiatric problems, including a brother who committed suicide and several family members with psychiatric problems.  

Additional private treatment records in May 1994, showed the Veteran complained of problems with his nerves and being under a lot of stress, but no specific findings or diagnosis was indicated.  On a rheumatology consultation in July 1996, the Veteran reported a five year history of multiple joint pains and body aches, and said that he had some psychiatric counseling during this time for anxiety and depression related to his aches and pains.  No clinical findings were reported and the diagnoses included anxiety and depression.  

A copy of a Social Security Administrative decision, dated in August 1996, indicated that private chest x-ray studies in January 1987 and February 1988, showed no evidence of any active disease process, and that the Veteran had been hospitalized for alcohol detoxification in February and March 1987.  Private examinations of the Veteran's ears and lungs in November and December 1994 were within normal limits.  Private pulmonary function studies in January 1995 and March 1996, showed evidence of bronchitis.  The administrative law judge found that the Veteran was not a credible witness and indicated that he "overstated and grossly exaggerated" his symptoms and the severity of his disabilities.  The ALJ concluded that the objective evidence did not show that the Veteran's disabilities were of such severity to preclude gainful employment and denied his claim for supplemental security income.  

Private pulmonary function studies in March 1996, showed evidence of restrictive and obstructive ventilatory abnormalities.  A chest x-ray study at that time was consistent with mild chronic bronchitis and emphysema.  Private records in May 1996, showed the Veteran reported difficulty breathing after working around paint fumes the previous week.  The impression included allergic rhinitis and COPD.  

In a letter dated in February 2003, the Veteran's mother reported that she was told by the Red Cross that her son had been badly beaten and suffered a punctured lung, broken ribs and was unconscious for weeks.  She said that a doctor told her that if her son continued to drink, he would be dead in a year, but that he continued to drink after he came home and had to be admitted for detoxification in 1978.  She said that the Veteran had problems ever since he went into the service.  

Letters from a private mental health case manager in May 2003 and October 2004, were to the effect that the Veteran and his son had been in counseling since around December 2000.  During that time, the Veteran shared several experiences he had in service, and had very serious emotional connections to these events.  The letters did not include any clinical findings or offer any diagnosis.  

A VA CT scan in July 2003 showed evidence of possible retention cysts in the maxillary sinuses, mucosal thickening involving the left maxillary sinus and moderate deviation of the nasal septum to the right.  The remainder of the paranasal sinuses was unremarkable.  The assessment was sinusitis.  

A VA esophagram and UGI study in October 2003 showed evidence of diffuse esophageal spasm.  There was no evidence of stricture, masses, obstruction or hiatal hernia.  The UGI study showed normal mucosal folds with no ulcers or masses.  The duodenal bulb and duodenal sweep were within normal limits and there was normal emptying of barium into the distal duodenum and small bowel.  The impression was diffuse esophageal spasm.  

On a private examination for SSA disability in July 2003, the Veteran reported that he had dry skin all his life, had ear infections off and on for years and was an alcoholic - drinking six and twelve-packs a day and anything else he could get his hands on until he quit in 1989.  On examination, there was a perforated eardrum on the left with a huge granuloma in the middle ear.  The right ear appeared normal with normal hearing.  The diagnoses included COPD; possible asthma, secondary to prior heavy smoking up to three packs a day.  

A private psychiatric counseling note, dated in December 2006, indicated that the Veteran was sleeping badly because of concern for his 19 year old son who has anti-social behavioral problems.  The Veteran reported that his son was constantly on his mind and that he had to sleep with one eye open because he was worried about being assaulted.  The Veteran reported that he may have demonstrated some suicidal attempts or gestures when he was under the influence of alcohol, but had not drank in many years and denied any current suicidal or homicidal ideations.  He also reported that he served in the Navy for 81/2 months and was given a medical, behavioral and character discharge.  The Veteran made no further mention of his military service or any of his experiences in service and did not report any symptoms or problems related to service.  The diagnosis was dysthymic disorder versus depression.  

Other than expressing his dissatisfaction with the SSA and VA concerning his claims for benefits, the Veteran made no mention of any psychiatric symptoms or problems related to his experiences in service when seen by the same private physician in February 2006.   

The evidence of record includes statements received in April 2006, from an uncle, a life-long female friend, a high school friend and someone who has known the Veteran for three years.  Collectively, the letters were to the effect that the Veteran had no obvious problems prior to service and that he was not the same person when he came home from the service.  

At the hearing before the undersigned in August 2009, the Veteran testified that he did not have any skin problems prior to service and that he started having problems about two weeks after entering service and has had chronic problems ever since.  (T p.5-7).  He testified that he had no significant problems related to his neuritis prior to service, and began to experience a burning sensation into his groin and lower stomach area that continued throughout his military service.  The Veteran testified that he was diagnosed with peripheral neuropathy about two or three years earlier.  (T p. 9-10).  The Veteran also testified that he has nightmares all the time and daytime flashbacks about the personal assault in service.  (T p. 19).  

The Veteran was examined by VA in September, October and November 2011, to determine the nature and etiology of his claimed disabilities.  However, in March 2013, the Board found, with respect to the issues currently on appeal, that the VA examinations were inadequate because they failed to provide the requested medical opinions or provided incomplete or internally inconsistent opinions, and remanded the issues for additional examinations.  

Specifically, on VA neurological examination in September 2011, the Veteran reported that he had an attack of neuritis in the left leg two years prior to service, but said that his symptoms increased after the personal assault and that he was treated for this in service.  The examiner noted that other than the self-reported history of neuritis at the time of service enlistment, there was no objective evidence of any complaints, treatment or neurological abnormalities in any of the STRs, including when the Veteran was hospitalized after the personal assault.  The examiner indicated that the nature of the Veteran's current peripheral neuropathy would not correlate with trauma from a personal assault and opined that it was less likely than not that his current peripheral neuropathy was related to any event in service.  

On VA ear, nose and throat (ENT) examination in October 2011, the examiner noted that while the Veteran had a perforated left eardrum in service and was treated for ear infections and a perforated left eardrum as recently as 2003, there was no evidence of a current perforated eardrum on examination.  However, the examiner did not offer any comment or opinion as to whether the Veteran's post service ear infections and perforated eardrum were related to the injury in service.  

Similarly, while the VA audiologist in October 2011, opined that the Veteran's pre-existing hearing loss in the left ear was aggravated by service, the examiner did not offer an opinion as to the etiology of the Veteran's current hearing loss in his right ear.  

On VA psychiatric examination in October 2011, the examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, and that the appropriate diagnosis for his current psychiatric problem was depressive disorder, not otherwise specified (NOS).  However, the examiner did not offer an opinion as to whether the Veteran's current depressive disorder was related to service.  

On VA skin examination in November 2011, the examiner indicated that the Veteran's skin disorder, X-linked ichthyosis, was a congenital skin disease that existed prior to service.  The examiner commented that ichthyosis can wax and wane based on climate conditions or exposures to certain chemicals, but did not offer an opinion as to whether the Veteran's pre-existing skin disease was aggravated in service.  

Similarly, the diagnosis on VA gastrointestinal examination in October 2011 was gastritis.  However, the examiner did not comment on the Veteran's stomach symptoms in service or offer an opinion as to whether his current gastritis was related to service.  

On VA respiratory examination in October 2011, the examiner indicated that there was no evidence or treatment for COPD in service or until some 20 years after service, and opined that the Veteran's current COPD was more likely than not due to his 25 year history of smoking and not related to any incident in service.  However, the examiner did not comment on the Veteran's documented respiratory symptoms in service, or offer any opinion as to whether there was any current residual disability associated with the symptoms he had in service.  

In March 2013 the Board remanded the appeal for additional examinations.  In May 2013, a VA audiologist reviewed the claims file and noted that the Veteran had a hearing loss in the right ear at the time of his enlistment examination in 1973, but that he was not given an audiological examination at the time of service separation.  Therefore, it was not possible to offer an opinion as to whether his pre-existing hearing loss in the right ear was aggravated during service without resorting to speculation.  

On VA psychiatric examination in July 2013, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and findings on examination.  The Veteran reported a history of alcohol abuse prior to service and up until 1989, when he stopped drinking.  The examiner noted that the Veteran was treated for depression when he was abusing alcohol, but that his current primary psychiatric problem was panic episodes.  The examiner indicated that the Veteran's description of psychiatric treatment "just after service" was vague, and that there was no objective evidence of any psychiatric treatment until many years after service.  The examiner also indicated that the Veteran's responses on psychological testing cast doubt on his veracity and the validity of the test results.  The diagnosis was panic disorder with agoraphobia, and the examiner indicated that this was the Veteran's only current psychiatric disorder.  The examiner opined that it was less likely than not that the Veteran's panic disorder with agoraphobia was caused by or etiologically related to service.  

On VA neurological examination in August 2013, the examiner indicated that the claims file was reviewed.  The examiner indicated that while it is conceivable that the Veteran may have suffered a blow to the superficial nerve of the left inner thigh from the personal assault in service, there were no current residuals from that injury.  The examiner opined that the Veteran's current neurological disability was a sensory-only peripheral neuropathy involving all four extremities and was due to his diabetes mellitus.  

On VA skin examination in October 2013 (the same physician that conducted the November 2011 VA examination), the examiner indicated that the claims file was reviewed.  The Veteran reported that he had a skin disorder since he was an infant, but said that it worsened during service.  The diagnosis was X-linked ichthyosis.  The examiner opined that the Veteran's skin disease clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression in service.  The examiner indicated that the diagnosis was made by eliciting a detailed patient family history and an examination of the Veteran.  In this case, the Veteran's X-linked ichthyosis runs on the maternal side of his family, and that his mother and her father both had the disease.  The examiner indicated that because the physical findings for ichthyosis can be subtle, they are not diagnosed as a condition and are often reported only as dry scaly skin.  Even though there were numerous "normal" skin findings on examinations over the years, the Veteran had the skin disease for so long that he more likely considered it normal and rarely mentioned it as a problem.  The examiner indicated that while the Veteran's skin disease might have temporarily felt slightly worse from his exposure to various climates in service, it would not make it progress at a greater rate than is normally expected, according to accepted medical authority.  

Although the Veteran was examined by VA for his gastrointestinal disability in May 2013, the examiner's conclusion and rationale were internally inconsistent and, therefore, was of no probative value.  The Veteran was afforded another gastrointestinal examination in August 2013.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the findings on examination.  The diagnosis was gastritis, and the examiner opined that it was less likely than not that it was incurred in or caused by any event in service.  

The examiner indicated that the Veteran's gastritis in service was due to his alcohol consumption, and that while the Veteran disagreed with the amount of his alcohol use in service, there was no other reason for him to have such significant gastritis in service.  The examiner noted that the Veteran's alcohol consumption prior to, and throughout his military service was firmly documented in the claims file, and that the level of his reported drinking would cause alcoholic gastritis, which would wax and wane depending on the amount of his intake.  The examiner also noted that the Veteran had a normal UGI series in 1980, and that he did not quit drinking until many years later.  The Veteran subsequently developed H. pylori infection in 2010, which is known to cause gastritis, reflux symptoms and ulcers.  The examiner commented that alcoholic gastritis at a young age heals with time, and that it is not associated with an H. pylori infection.  The examiner opined that the Veteran's gastritis symptomatology in service was caused by alcohol gastritis, which is a different disease than gastroesophageal reflux.  

On VA sinus examination in August 2013, examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and findings on examination.  The Veteran reported that he suffered a hairline nasal fracture after being severely beaten in service, and that his sinus problems began after the injury.  He also reported a nasal septum perforation from the use of a topical steroid spray which he has since discontinued.  A CT scan showed no changes from the prior examination (in July 2003), and showed diffuse opacity of the left maxillar sinus containing desiccated/partially calcified secretions and minimal mucosal thickening in the right maxillary sinus.  The remainder of the sinuses was clear with stable right nasal septum deviation.  A nasal endoscopy showed minimal crusting around the septum perforation and mild bowing of the mid-septum to the right.  There was no ostia occlusion, purulence, polyps, or lesions.  The examiner indicated that while he did not have all of the Veteran's STRs relating to the injuries from the personal assault, given his history of a hairline fracture and minimal deviation of his nasal septum, which the CT scan showed was not occluding the sinus cavity, he opined that the injuries were not so significant to account for his sinusitis history.  

Concerning the Veteran's left ear problems, the VA examiner indicated that while the medical reports of record showed periodic treatment for ear infections since service and a documented perforated left ear drum in 2003, there was no evidence of a perforated eardrum on the current examination.  

On VA pulmonary examination in August 2013, the examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran had a five to seven year history of smoking when he entered service, and a 25 year history when he quit in 1994.  The examiner opined that it was less likely than not that the Veteran's COPD was incurred in or caused by an in-service injury or illness.  However, he went on to state that it was impossible to resolve the issue of whether the Veteran's respiratory symptoms in service were related to his current COPD, without resorting to speculation.  The examiner explained that without regular chest x-ray studies and pulmonary function testing from the age of 20 through his diagnosis of COPD in his 50's, it was impossible to identify the reversible pulmonary changes of periodic infections or track the slow accumulative damage of his lungs secondary to smoking.  

Analysis

After review of all the evidence of record, the Board finds that the preponderance of the evidence is against the claims of service connection for an acquired psychiatric disorder, peripheral neuropathy of the left leg, a skin disorder, a gastrointestinal disorder and sinusitis.  

Acquired Psychiatric Disorder

Concerning the claim for a psychiatric disorder, the Board notes that while the evidentiary record includes diagnoses of depressive disorder, dysthymic vs. depression, anxiety disorder and panic disorder, none of the examiners who evaluated the Veteran ever related any of those diagnoses to his military service or any incident in service.  The Board recognizes that the Veteran suffered a personal assault in service.  The STRs showed that following the assault, the Veteran underwent extensive psychiatric evaluations because it was apparent that he drank to excess and was having difficulty adjusting to military service.  The diagnosis at that time was schizoid personality disorder.  As noted above, personality disorders are not diseases or injuries within the meaning of applicable legislations.  38 C.F.R. § 3.303(c).  Also, the service examiners found that the Veteran's disorder existed prior to service enlistment and was not aggravated by service, and he was subsequently separated after eight months of active service.  The mental status findings on examination in service were essentially within normal limits and showed the Veteran was well oriented and that his thoughts were logical, coherent and goal-directed.  The Veteran did not demonstrate any evasiveness, tangentially or circumstantiality, and he denied any hallucinations, delusions or suicidal intent.  (See July 1974 Medical Board report).  Contrary to his current assertions, the Veteran never described any psychiatric symptoms in service associated with the assault, such as, nightmares, flashbacks, fear of returning to his ship or concern for his safety, nor was he shown to have an acquired psychiatric disorder.  The evidence showed that his drinking was of some concern at the time of service enlistment, at which time he reported a history of a DWI and three charges of public intoxication prior to service.  (See November 1973 AFEES examination report).  A special psychiatric evaluation at that time did not show any evidence of a psychiatric disorder.  

Post service medical records showed treatment for alcohol abuse and associated gastrointestinal problems on several occasions in the 1980's, psychiatric counseling due to physical problems and stress in the 1990's, and several years of private counseling in the 2000's primarily related to problems with his son.  Again, other than an occasional reference to having sustained physical injuries in service, the medical reports do not show any complaints or psychiatric treatment for symptoms related to the assault in service or any diagnosed psychiatric disorder until many years after service.  

The only favorable evidence that even remotely suggested the Veteran may have some psychiatric symptoms related to service was from a private mental case manager in which he reported that the Veteran had serious emotional connections to several incidents in service.  However, the case manager did not provide any clinical findings or offer any diagnosis, and the record does not reflect the case manager had knowledge of all the relevant facts of the Veteran's service and post-service medical history.  The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Thus, the Board finds that the case manager's letters are of little probative value and declines to assign them any evidentiary weight.  

In this case, the Board finds the July 2013 VA psychiatric examination persuasive as it was based on a thorough review of the claims file, a comprehensive examination of the Veteran, including psychological tests and included discussions of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current psychiatric disorder (panic disorder with agoraphobia) was not related to service.  The examiner also considered other possible diagnoses, but found that the Veteran's previously diagnosed depression was due to his alcohol abuse and was not related to his military service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Disability compensation may not be established for a disability due to abuse of alcohol.  38 U.S.C.A. § 1110 (West 2002).  As the most probative evidence consists of the negative VA psychiatric opinion, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  In so finding, the Board is cognizant that the Veteran is competent to describe the symptoms he has experienced; however, the etiology of his claimed psychiatric disorder may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the nature or etiology of his psychiatric disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The probative unfavorable medical opinion evidence outweighs the lay evidence.  There is no persuasive evidence that the Veteran had an acquired psychiatric disorder that had its onset in service and continued after service. 

Left Leg Neuritis

The Veteran contends that he had an episode of neuritis in the left leg prior to service that had essentially resolved, but that it came back again when he was kicked and beaten during a personal assault in service.  The Veteran asserted that he was treated for his left leg neuritis in service and that he has had chronic symptoms ever since service.  

At the time of service enlistment, there is a presumption that a veteran entered service in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service, and was not aggravated by such service.  Only those conditions recorded on examinations reports are considered as noted.  38 C.F.R. § 3.304(b).  

In this case, while the Veteran reported a history of neuritis at the time of his service enlistment examination in November 1973, no pertinent abnormalities were noted on examination.  Therefore, with respect to his claim for neuritis of the left leg, the Veteran is entitled to a presumption of soundness.  

Although the Veteran claims that he was treated for neuritis in his left leg after the assault incident in service, the STRs are completely silent for any complaints, treatment, abnormalities or diagnosis for any neurological symptoms of the left leg in service or until many years thereafter.  

The Veteran was examined by VA twice during the pendency of this appeal to determine the nature and etiology of his reported neuritis of the left leg.  On VA examination in August 2013, the examiner indicated that while it was conceivable that the Veteran could have suffered a blow to the superficial nerve of the left inner thigh when he was assaulted in service, there were no current residuals from that incident.  The examiner pointed out that, contrary to the Veteran's assertions, there was no evidence of any complaints, treatment or objective findings of any left leg symptoms in the STRs.  Moreover, the examiner noted that the Veteran's current peripheral neuropathy involved all four extremities, and opined that his current neuropathy was due to diabetes mellitus.  Although the VA examiner in September 2011 did not offer an opinion as to the etiology of the Veteran's current peripheral neuropathy, the examiner pointed out that the Veteran's neuropathy did not correlate with trauma from a personal assault, and opined that it was less likely than not that his current peripheral neuropathy was related to any event in service.  

As indicated above, while the Veteran is competent to describe the symptoms he has experienced, the etiology of his peripheral neuropathy may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the nature or etiology of his current tremor disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the September 2011 and August 2013 VA medical opinions persuasive as they were based on a review of the Veteran's entire medical history, a thorough examination and offered rational and plausible explanation for concluding that the Veteran's peripheral neuropathy was not related to service or any incident therein.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The examinations revealed that the Veteran's current neuropathy involved all four extremities, was not consistent with a neuropathy that would result from trauma, and was entirely consistent with diabetic neuropathy.

As there is no competent persuasive medical evidence of record showing a causal relationship between the Veteran's current peripheral neuropathy of the left leg and service, the Board finds that the greater weight of the evidence is against the claim.  In so finding, the Board notes that the probative medical evidence outweighs the lay evidence.  There is no credible evidence of continuity of symptomatology.  The probative medical opinion evidence disproves this theory of entitlement. 

At this point the Board notes that while the VA examiner in August 2013 did not provide a response to the Board's specific questions as to whether the Veteran's reported history of neuritis of the left leg clearly and unmistakably existed prior to service and was not aggravated by service, the examiner's unambiguous finding that the Veteran's only neurological disorder was a peripheral neuropathy associated with diabetes, and the complete absence of any objective evidence of neuritis of the left leg at anytime in service, renders the Board's remand inquiries, moot.  

Previously, the Board took the position that the Veteran's self-reported history of neuritis at the time of his entrance examination was evidence of an existing disability at service enlistment.  However, VA regulations specifically provide that a history of pre-service existence of a condition recorded at the time of examination does not constitute a notation of such condition, and is not to be presumed to be evidence of a disability without any clinical factors pertinent to the basic character, origin and development of the disorder.  38 C.F.R. § 3.304(b)(1).  Here, while the Veteran reported a history of neuritis, there was no evidence of neuritis of the left leg when he was examined and accepted for military service, and no objective evidence of any signs or symptoms of neuritis in the left leg at anytime during service.  Thus, the Veteran is presumed to have been in sound medical condition at the time of service enlistment.  The Veteran's current neurological symptoms involve all four extremities and are due to diabetes.  Given the facts in this case, the Board finds that the VA examiner's opinion as to the nature and etiology of the Veteran's multiple extremity neuropathy, rendered a response to the Board's specific inquires, moot.  Accordingly, the Board finds that there was substantial compliance with the remand instructions, and that no further development is necessary on this matter.  
Skin Disorder

The Veteran contends that he had a skin disorder prior to service enlistment, but believes that it was aggravated in service by the climates where he was stationed and the various chemicals he was exposed to in carrying out his military duties.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of his skin disorder may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert, 21 Vet. App. 456 (2007) Barr, 21 Vet. App. 303 (2007).  

At the time of his entrance examination in November 1973, the Veteran reported a history of a skin disease, and was shown to have a skin disorder on examination, diagnosed as intermittent dermatitis - NS (not significant).  

Although the skin disorder recorded on the Veteran's enlistment examination was characterized as dermatitis, the STRs and the medical evidence developed during this appeal clearly and unambiguously showed that the correct diagnosis for his skin disorder in service was ichthyosis, more specifically X-linked ichthyosis, which is a congenital disease that had been present since childhood.  The examiner pointed out that the physical findings of ichthyosis can be subtle and are often reported merely as dry scaly skin and not correctly diagnosed.  In this case, the evidence showed that the Veteran's X-linked ichthyosis runs on the maternal side of his family, and that his mother and her father both suffered with the disease.  The examiner's opinion was based on a personal examination of the Veteran, a thorough review of the evidentiary record and a review of medical literature.  Based on the totality of the evidence, the Board finds that the Veteran's ichthyosis pre-existed service and, therefore, the presumption of soundness never attached.  

Thus, the question to be resolved in this case, is whether the Veteran's pre-existing skin disease was aggravated by service or otherwise worsened beyond the natural progression of the disease process in service.  

In this regard, the Veteran was examined by VA in October 2013, in part, to determine whether the pre-existing skin disease was aggravated by service.  The examiner indicated that while the Veteran may have experienced a temporary flare-up from his exposure to various climates and/or chemicals in service, any such exposures would not make the disease progress at a greater rate than would normally be expected, according to accepted medical authority.  The examiner also noted that the STRs were completely silent for any complaints, treatment or abnormalities for any skin problems in service.  The examiner opined that the Veteran's skin disease clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression in service.  

The Board finds the August 2013 VA medical opinion persuasive as it was based on a review of the Veteran's entire medical history, an examination and a review of the medical literature, and offered rational and plausible explanation for concluding that the Veteran X-linked ichthyosis was not related to service or any incident therein.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  As the most persuasive evidence of record is the August 2013 VA opinion, service connection for the skin disorder is not warranted. 

Gastrointestinal Disorder

The Veteran contends that he has had chronic gastrointestinal problems ever since service and believes that his current symptoms are residuals of the personal assault or is otherwise related to service.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of his gastrointestinal disorder may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert, 21 Vet. App. 456 (2007); Barr, 21 Vet. App. 303 (2007).  Indeed, the probative medical opinion evidence shows that the Veteran's theory of entitlement is not medically sound. 

In this case, the evidence showed that the Veteran had some nausea and epigastric discomfort and vomited a couple of times about a week after he was admitted to a service hospital following the personal assault in service.  The Veteran's blood alcohol level was .225 at the time of admission in May 1974, and the assessment on a June 1974 hospital report indicated possible early alcoholism.  Although the Veteran initially declined to undergo an UGI study in May 1974, a subsequent study in June was normal.  Psychiatric services in June 1974, indicated that the Veteran had poor impulse control and had been using alcohol as a controlling device for many years.  The impression on a July 1974 service examination included functional gastrointestinal disease, secondary to schizoid personality and alcohol abuse (rule out peptic ulcer disease).  

The evidence of record showed that the Veteran's alcohol abuse continued after his discharge from service, and that he was hospitalized for problems associated with his alcoholism on several occasions, including alcoholic hallucinations in April 1983, and for detoxification in February and March 1987.  However, a private UGI study in June 1980 was within normal limits.  VA esophagram and a UGI study in October 2003 showed some evidence of diffuse esophageal spasm, but no evidence of stricture, masses, obstruction or hiatal hernia, with normal mucosal folds and no evidence of ulcers or masses.  The impression was diffuse esophageal spasm.  The evidence indicated that the Veteran stopped drinking around 1989, some 15 years after his discharge from service.  

After review of the Veteran's medical history and comprehensive examination, a VA examiner in October 2013, opined that the Veteran's gastritis in service was due to his chronic alcohol consumption, which would wax and wane depending on the amount of his intake.  However, he noted that the Veteran had a normal UGI series in 1980, which would suggest that his alcohol abuse did not, to that point, cause any gastrointestinal damage.  The examiner also noted that the Veteran did not stop drinking until several years after the normal UGI study, and that he subsequently developed H. pylori infection in 2010, which is known to cause gastritis, reflux symptoms and ulcers.  The examiner pointed out that alcoholic gastritis at a young age heals with time, and that it is not associated with an H. pylori infection.  The examiner opined that the Veteran's gastritis symptomatology in service was caused by alcohol gastritis, which is a different disease than gastroesophageal reflux, and concluded that his current gastrointestinal problems were not related to service.  Indeed, as noted above, disability compensation may not be established for a disability due to abuse of alcohol.  38 U.S.C.A. § 1110 (West 2002).  

In this case, the Board finds the August 2013 VA examination persuasive, as it was based on a longitudinal review of all the evidence of record and a comprehensive examination of the Veteran.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current gastrointestinal problems were not related to service or any incident therein.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  For these reasons, service connection for a gastrointestinal disorder is not warranted.   

Sinusitis

The Veteran contends that he has chronic sinusitis due to having his nose broken from the personal assault in service.  

As noted above, the STRs showed that the Veteran suffered a "crack" fracture of his nose with minimal displacement from a personal assault in service.  The STRs showed that he was treated for cold symptoms, manifested by sinus and chest congestion in February 1974, prior to the assault, and that a diagnosis of sinusitis was ruled out at that time.  Although the Veteran reported a history of frequent nasal congestion and a three month history of a productive cough with yellowish sputum and occasional sharp chest pains after coughing episodes after the assault, the STRs did not show any objective findings or diagnosis for sinusitis or any other allergy problems in service.  

The evidence showed that the Veteran had a 25 year history of heavy smoking, and was diagnosed with rhinitis by a private doctor after he had difficulty breathing while working around paint fumes in May 1996.  A diagnosis of sinusitis was recorded on a VA treatment note in 2003.  

The Veteran was examined by VA in August 2013, to determine the nature and etiology of his sinusitis.  The examiner noted that a nasal endoscopy showed mild bowing of the mid-septum to the right with no ostia occlusion, purulence, polyps, or lesions, and that a CT scan showed no significant occlusion of the sinus cavity.  The examiner opined that the Veteran's injuries from the personal assault were not significant enough to account for his history of sinusitis.  

In this case, the Board finds that the August 2013 VA opinion is the most persuasive evidence of record, as it was based on a thorough examination of the Veteran and included a discussion of all relevant facts.  The examiner noted that there was no evidence of sinusitis in service, and that the residuals from the nose injury in service were not sufficient to account for the Veteran's development of sinusitis.  The examiner concluded that it was less likely than not that the Veteran's current sinusitis was present in service or was otherwise related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  As the most probative evidence of record consists of the August 2013 medical opinion, service connection for sinusitis is not warranted.  In so finding, the Board is cognizant that the Veteran is competent to describe his experiences and symptoms; however, the etiology of his current sinusitis may not be diagnosed via lay observation alone, and he has not been shown to have the expertise to provide an opinion concerning the complex medical questions of the nature or etiology of sinus problems.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert, 21 Vet. App. 456 (2007); Barr, 21 Vet. App. 303 (2007).  Indeed, the probative medical opinion evidence shows that the Veteran's theory of entitlement is not medically sound.

Remaining Issues on Appeal

Concerning the claims of service connection for a respiratory disorder, right ear hearing loss and a perforated left eardrum, the Board finds that the evidence as to the etiology of these disabilities is in relative equipoise, and that service connection for COPD, defective hearing in the right ear and residuals of a perforated left ear drum is warranted.  

The Veteran contends that he has had chronic respiratory problems since service and believes that his current bronchitis and COPD are due to his exposure to chemicals and other pollutants in service.  The Veteran contends that his hearing loss in the right ear was due to exposure to acoustic trauma in service, and that he has had chronic ear problems, including recurrence of perforation of the left eardrum since his discharge from service.  

The STRs showed that the Veteran reported a history of sinus congestion, a productive cough with yellowish sputum and occasional sharp chest pains after coughing episodes, and was noted to have basilar post-atelectetic rales and some expiratory wheezes in service.  The impression on a service hospital report in June/July 1974, included chronic bronchitis.  

Although private chest x-ray studies in January 1987 and February 1988 showed no evidence of any active disease process, private pulmonary function studies in January 1995 and March 1996, showed evidence of bronchitis.  

In September 2011, the Board remanded the appeal to determine the nature and etiology of the Veteran's current respiratory problems.  Although the VA examiner in October 2011, opined that the Veteran's COPD was more likely than not due to his 25 year history of smoking and not related to any incident in service, the examiner did not comment on the documented respiratory symptoms or the diagnosis of bronchitis in the STRs.  Therefore, the Board remanded the appeal in March 2013, to address the deficiencies in the October 2011 medical opinion.  

When examined by VA in August 2013, the examiner noted that the Veteran had a five to seven year history of smoking when he entered service, and a 25 year history when he quit smoking in 1994.  Although the examiner opined that it was less likely than not that the Veteran's COPD was incurred in or caused by an in-service injury or illness, he indicated that without regular chest x-ray studies and pulmonary function testing from the age of 20 through his diagnosis of COPD in his 50's, it was impossible to identify the reversible pulmonary changes of periodic infections or track the slow accumulative damage of his lungs secondary to smoking.  Therefore, the examiner concluded that it was impossible to resolve the issue of whether the Veteran's respiratory symptoms in service were related to his current COPD, without resorting to speculation.  

Similarly, while a VA audiologist in September 2011 opined that the Veteran's pre-existing hearing loss in the left ear was aggravated by service, the examiner did not offer an opinion as to the etiology of the Veteran's hearing loss in his right ear.  Therefore, in March 2013, the Board remanded the appeal for an opinion regarding the etiology of the Veteran's pre-existing hearing loss in the right ear.  In May 2013, the VA audiologist opined that the Veteran's pre-existing hearing loss in the right ear was aggravated in service.  Although the audiologist did not offer any explanation or analysis for her opinion, the fact that service connection has been established for the Veteran's pre-existing hearing loss in the left ear based on a finding of aggravation due to acoustic trauma in service, it is reasonable to assume that the Veteran's right ear was exposed to the same acoustic trauma as the left ear in service.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran.  

Concerning the claim for a perforated left eardrum, the Board remanded the appeal twice to attempt to obtain a medical opinion as to whether the Veteran had any current residuals from the perforated left eardrum in service.  Although VA examinations in October 2011 and August 2013 did not show any current evidence of a perforated eardrum, the Veteran asserted that he has had chronic, recurring ear infections since his discharge from service.  Moreover, the medical reports of record showed that he had a perforated left eardrum on a private examination in July 2003.  

Although the Veteran was not shown to have a perforated eardrum when examined by VA in 2011 and 2013, he was shown to have a perforated left eardrum during the pendency of this appeal.  Given the Veteran's reported history of chronic left ear infections and the documented evidence of a perforated eardrum during the pendency of this appeal, the Board will resolve all reasonable doubt in the Veteran's favor.  Accordingly, service connection for residuals of a perforated left eardrum is warranted.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine is appropriate to the facts in this case.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the elements required to establish service connection for bronchitis, COPD, defective hearing in the right ear, and residuals of a perforated left ear drum have been satisfied.  38 C.F.R. § 3.102.  

(CONTINUED ON NEXT PAGE)


















ORDER

Service connection for an acquired psychiatric disorder is denied.  

Service connection for neuritis of the left leg is denied.  

Service connection for ichthyosis is denied.  

Service connection for a gastrointestinal disorder is denied.  

Service connection for sinusitis is denied.  

Service connection for bronchitis and COPD, is granted.  

Service connection for defective hearing in the right ear, is granted.  

Service connection for residuals of perforated left eardrum, is granted.  



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


